ACCEPTED
                                                                               05-15-00414-CR
                                                                    FIFTH COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                         6/22/2015 12:00:00 AM
                                                                                    LISA MATZ
                                                                                        CLERK


           FIFTH COURT OF APPEALS
                                                              FILED IN
                                                       5th COURT OF APPEALS
                       05-15-00414-CR                      DALLAS, TEXAS
                                                       6/21/2015 9:16:40 PM
                       05-15-00415-CR                        LISA MATZ
                                                               Clerk


         Emajin Trevon Jackson, Appellant
                        v.
             State of Texas, Appellee

              On Appeal from Criminal District Court No. 6
                         Dallas County, Texas
                    No. F14-58177 and F14-58178




            Motion to Extend Time to File
                 Appellant’s Brief


Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant




                                   1
To the Honorable Justices of the Court of Appeals:

      Appellant Emajin Trevon Jackson files this motion for extension of time to

file the Appellant’s Brief moves for an extension of time to file the Appellant’s

Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.     This case is on appeal from Criminal District Court No. 6 of Dallas

County, Texas.

      2.     The cases below are styled the State of Texas v. Emajin Trevon

Jackson, and are numbered F14-58177 and F14-58178.

      3.     On March 25, 2015, sentence was imposed in open court.

      4.     Appellant was convicted of Aggravated Robbery with a Deadly

Weapon in 05-15-00414-CR (F14-58177) and Evading Arrest in 05-15-00414-CR

(F14-58178).

      5.     Appellant is presently incarcerated.

      6.     The reporter’s record was filed on June 11, 2015.

      7.     The clerk’s record was filed on May 26, 2015.

      8.     The Appellant’s Brief is due on July 11, 2015.

      9.     Appellant requests an extension of time of 30 days from the present

due date to file the Appellant’s Brief, i.e., until August 10, 2015.

      10.    No previous extension to file the Appellant’s Brief has been filed.

      11.    Appellant relies on the following facts as good cause for the requested


                                           2
extension: Attorney for Appellant just completed a reply brief in Esparza v.

Stephens, 4-14-CV-0694, Eastern District of Texas.

      12.      Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:

             Murray v. Texas, petition for writ of certiorari due on July 14, 2015 in
              the Supreme Court of the United States.

             State v. Hill III, PD-0019-15, PD-0020-15, PD-0021-15, and PD-
              0022-15, brief due on July 10, 2015 in the Court of Criminal Appeals.

             Garmon v. State, PD-0596-15, petition for discretionary review due
              on July 13, 2015 in the Court of Criminal Appeals.

             Shortt v. State, PD-0597-15, petition for discretionary review due on
              July 13, 2015 in the Court of Criminal Appeals.

             Zimmerman v. Cutler, et al, 15-50424, appellant’s brief due on July
              21, 2015 in the Fifth Circuit.

      13.      In addition, Attorney for Appellant continues work on a federal

habeas corpus death penalty case, Jones v. Stephens, 4:05-CV-638-Y.

      14.      Further, Attorney for Appellant also continues work on a state habeas

corpus death penalty case, Ex parte Thomas, F86-85539, in the 194th Judicial

District Court.

      15.      Finally, Attorney for Appellant continues work on several habeas

cases involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      16.      Attorney for Appellant has a responsibility to Appellant to provide


                                           3
Appellant with the effective assistance of appellate counsel, see Evitts v. Lucey,

469 U.S. 387, 392 (1985), and Attorney for Appellant believes that that the

additional time is necessary to provide such effective appellate counsel.

      17.    Attorney for Appellant thus requests the extension so that he may

properly prepare the Appellant’s Brief in accordance with Attorney for Appellant’s

standards and to provide Appellant the effective assistance of appellate counsel.

      18.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this motion for extension of time to file the Appellant’s

Brief be granted.

                                       Respectfully submitted,

                                       Michael Mowla
                                       445 E. FM 1382 No. 3-718
                                       Cedar Hill, Texas 75104
                                       Phone: 972-795-2401
                                       Fax: 972-692-6636
                                       Email: michael@mowlalaw.com
                                       Texas Bar No. 24048680
                                       Attorney for Appellant




                                       /s/ Michael Mowla
                                       Michael Mowla



                                          4
                              Certificate of Service

I certify that on June 21, 2015, a true and correct copy of this document was served
by email on the District Attorney’s Office, Dallas County, Appellate Division to
Lori Ordiway at lori.ordiway@dallascounty.org and Lisa Smith at
lisa.smith@dallascounty.org.




                                      /s/ Michael Mowla
                                      Michael Mowla




                                         5